December 17, 2004


Ms. Kathleen L. Day
Law Office of Kathleen L. Day
P. O. Box 1517
Corpus Christi, TX 78403-1517

Mr. Rene C. Flores
Nueces County Courthouse
901 Leopard St., Room 207
Corpus Christi, TX 78401
Ms. Kim Cox
1014 Texas Ave.
Corpus Christi, TX 78404

RE:   Case Number:  03-0607
      Court of Appeals Number:  13-02-00632-CV
      Trial Court Number:  00-1164-F

Style:      DALE HOFF, ANGIE RENDON, DAVID DEL ANGEL AND ELMER COX
      v.
      NUECES COUNTY

Dear Counsel:

      Pursuant to Texas Rule of Appellate Procedure 59.1, after granting the
petition for review and without hearing oral argument,  the  Court  reverses
the court of appeals' judgment and remands this case  to  the  trial  court.
The Court delivered the enclosed per curiam  opinion  and  judgment  in  the
above-referenced cause.
      Encl.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Nancy J. Vega, Chief Deputy Clerk

|cc:|Ms. Cathy      |
|   |Wilborn        |
|   |Ms. Patsy Perez|